DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent No. 9,360,753 (hereinafter referred to as Hatakeyama)
Hatakeyama, in the abstract, and in col 3, lines 39-60, in col 4, lines 1-54, discloses the claimed chemically amplified positive resist composition comprising the claimed recurring units (a1) and 

    PNG
    media_image1.png
    129
    184
    media_image1.png
    Greyscale

wherein X2 is a single bond (see col 4, line 3), and the claimed polymer backbone-bound acid generator, see recurring units (b2) or (b3) recited as formula (2) that are acid generators, below, 

    PNG
    media_image2.png
    212
    214
    media_image2.png
    Greyscale

.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6,7, 11-,  of U.S. Patent No. 11,048,165. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6-7, 11-14, of U.S. Patent No. 11,048,165, teaches the same claimed base resin (base polymer) that consists of the two recurring units recited in claim 1 (claim 4 of U.S. Patent No. 11,048,165) and teaches the same claimed polymer backbone-bound acid generator and claims 1-4, 6,7, 11-14, in light of the specification of U.S. Patent No. 11,048,165, fully encompasses claims 1-12, 20 of the instant specification.
Claims 1-12, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, of U.S. Patent No. 11,022,883. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 11,022,883, teaches the same claimed base polymer of recurring units (b1) and (b2) (recurring units (a1) and (a2) of instant claim 1) and teaches the same claimed polymer backbone-bound acid generator and claims .
Claims 1-12, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11, 13, 15-18, of U.S. Patent No. 10,968,175. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7-11, 13, 15-18 of U.S. Patent No. 10,968,175, teaches the same claimed base polymer (base resin) that consists of recurring units (a1) and (a2) (recurring units (a1) and (a2) of instant claim 1 same as recurring units (a1) and (a2) recited in claim 8 of U.S. Patent No. 10,968,175 ) and teaches the same claimed polymer backbone-bound acid generator and claims 1, 7-11, 13, 15-18, in light of the specification of U.S. Patent No. 10,968,175, fully encompasses claims 1-12, 20 of the instant specification.
Claims 1-12, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9, 12, , of U.S. Patent No. 10,816,899. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6-7, 9, 12, 14-17 of U.S. Patent No. 10,816,899, teach the same claimed base polymer (base resin) i.e., recurring units (a1) and (a2) of instant claim 1 is same as the recurring units (a1) and (a2) recited in claim 7 of U.S. Patent No. 10,816,899, and teaches the same claimed polymer backbone-bound acid generator (formulae f(1) to (f3) recited in claim 14 of U.S. Patent No. 10,816,899) and claims 1, 6-7, 9, 12, 14-17, in light of the specification of U.S. Patent No. 10,816,899, fully encompasses claims 1-12, 20 of the instant specification.
Claims 1-12, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 10-12, of U.S. Patent No. 10,802,400. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5,8,10-12, of U.S. Patent No. 10,802,400, disclose the same claimed base polymer (base resin of claim 1) .
Claims 1-12, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, 10, 12-15, of U.S. Patent No. 10,725,378. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-5, 7, 10, 12-15, of U.S. Patent No. 10,725,378 disclose a base polymer (the claimed base resin of claim 1) i.e., recurring units (a1) and (a2) of instant claim 1 is same as the recurring units (a1) and (a2) recited in claim 5 of U.S. Patent No. 10,725,378, and teaches the same claimed polymer backbone-bound acid generator (claim 12 of U.S. Patent No. 10,725,378) and claims 1, 4-5, 7, 10, 12-15, in light of the .
Claims 1-12, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 10, 13, 15-19 of U.S. Patent No. 10,613,437. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7-8, 10, 13, 15-19 of U.S. Patent No. 10,613,437 disclose a base polymer (the claimed base resin of claim 1) i.e., recurring units (a1) and (a2) of instant claim 1 is same as the recurring units (a1) and (a2) recited in claim 8 of U.S. Patent No. 10,613,437, and teaches the same claimed polymer backbone-bound acid generator (claim 15 of U.S. Patent No. 10,613,437) and claims 1, 7-8, 10, 13, 15-19, in light of the specification of U.S. Patent No. 10,613,437, fully encompasses claims 1-12, 20 of the instant specification.
Claims 1-12, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, 10- of U.S. Patent No. 10,613,436. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5 ,8, 10-13 of U.S. Patent No. 10,613,436 disclose a base polymer (the claimed base resin of claim 1) i.e., recurring units (a1) and (a2) of instant claim 1 is same as the recurring units (a1) and (a2) recited in claim 3 of U.S. Patent No. 10,613,436, and teaches the same claimed polymer backbone-bound acid generator (claim 10 of U.S. Patent No. 10,613,436) and claims 1-3, 5, 8, 10-13, in light of the specification of U.S. Patent No. 10,613,436, fully encompasses claims 1-12, 20 of the instant specification.
Claims 1-12, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, 10, 12-18 of U.S. Patent No. 10,606,172. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-5, 7, 10, 12-18 of U.S. Patent No. 10,606,172 disclose a base polymer (the base resin recited in instant claim 1) .
Claims 1-12, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7-9, 13 of U.S. Patent No. 10,520,811. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 6, 7-9, 13 of U.S. Patent No. 10,520,811, disclose a base polymer (the base resin recited in instant claim 1) i.e., recurring units (a1) and (a2) of instant claim 1 is same as the recurring units (a1) and (a2) recited in claim 1 of U.S. Patent No. 10,520,811, and teaches the same claimed polymer backbone-bound acid generator (recited in claim 13 as formulae (f1) or (f2) or (f3) of U.S. Patent No. 10,520,811) and claims 1, 3, 6, 7-9, 13, .
Claims 1-12, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-9,   of U.S. Patent No. 10,520,809. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4, 6-9, of U.S. Patent No. 10,520,809 disclose a base polymer (the base resin recited in instant claim 1) i.e., recurring units (a1) and (a2) of instant claim 1 is same as the recurring units (a1) and (a2) recited in claim 1 and claim 9 of U.S. Patent No. 10,520,809, and teaches the same claimed polymer backbone-bound acid generator (recited in claim 1 as formulae (f1) or (f2) or (f3) of U.S. Patent No. 10,520,809) and claims 1-2,4, 6-9, in light of the specification of U.S. Patent No. 10,520,809, fully encompasses claims 1-12, 20 of the instant specification.
Claims 1-12, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7 of U. S. Patent No. 9,360,753. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 6-7 of U. S. Patent No. 9,360,753 disclose a polymer that has recurring units (a1) and (a2) listed as (1) in claim 1 and is same as the recurring units (a1) and (a2) recited in the instant claim 1 and teaches the same claimed polymer backbone-bound acid generator (recited as recurring units (b1)or (b2) or (b3) in claim 2 of U.S. Patent No. 9,360,753) and claims 1-2, 6-7, in light of the specification of U.S. Patent No. 9,360,753, fully encompasses claims 1-12, 20 of the instant specification.
Claims 1-12, and 20, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-4,6,11-14, of copending Application No. 16/142,918 (U. S. Patent Application Publication No. 2019/0113844). Although the claims at issue are not identical, claims 1,3-4,6,11-14 of copending U. S. Application No. 16/142,918 (U. S. Patent Application Publication No. 2019/0113844) disclose a base polymer that has recurring units (a1) and (a2) listed as (1) in claim 4 and is same as the recurring units (a1) and (a2) recited in the instant claim 1 and teaches the same claimed polymer backbone-bound acid generator (recited as recurring units (f2) or (f3) in claim 11 of U. S. Application No. 16/142,918 (U. S. Patent Application Publication No. 2019/0113844) and claims 1, 3-4, 6, 11-14 in light of the specification of copending Application No. 16/142,918 (U. S. Patent Application Publication No. 2019/0113844) fully encompasses claims 1-12, 20 of the instant specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see Remarks, filed June 28, 2021, with respect to the rejection(s) of claim(s) 1-12, under 35 U.S.C. 102(a)(1) and rejection of claims 1-3, 10-11 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-12, and 20, see paragraph nos. 3, 5-16, above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 15, 2021.